


EXHIBIT 10.1


AMENDMENT NO. 1 OF LNG SALE AND PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 OF LNG SALE AND PURCHASE AGREEMENT ("Amendment") is made
and entered into as of April 03, 2013 (the "Amendment Effective Date"), by and
between Sabine Pass Liquefaction, LLC, a Delaware limited liability company
whose principal place of business is located at 700 Milam St., Suite 800,
Houston, TX 77002 ("Seller"), and Gas Natural Aprovisionamientos SDG S.A., a
corporation whose principal place of business is located at Avenida de América
nº38 Madrid Spain ("Buyer"). Buyer and Seller are each referred to herein as a
"Party" and collectively as the "Parties".
Recitals
(A)
Seller and Buyer are parties to that certain LNG Sale and Purchase Agreement
dated as of November 21, 2011 ("Agreement"); and

(B)
Seller and Buyer desire to amend the Agreement to establish rights and
obligations of each Party in respect of certain cargoes of LNG for delivery
prior to the Date of First Commercial Delivery.

It is agreed:
1.Definitions
Capitalized terms used in or incorporated into this Amendment and not otherwise
defined herein have the meanings given to them in the Agreement.
2.
Amendments

2.1.
Section 1.1 of the Agreement is amended by deleting in its entirety the
definition of "Delivery Window", and the following definition is inserted in
lieu thereof:

Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. on a specified Day and
ending twenty-four (24) consecutive hours thereafter that is allocated to Buyer
under the ADP or Ninety Day Schedule or as identified in a notice from Seller to
Buyer pursuant to Section 4.5.2 or 4.5.3, as applicable;

2.2.
Section 1.1 of the Agreement is further amended by deleting in its entirety the
definition of "Designated Train", and the following definition is inserted in
lieu thereof:

Designated Train:
with respect to the two LNG production trains to be constructed at the Sabine
Liquefaction Facility pursuant to the Lump Sum Turnkey Agreement for the


-1-

--------------------------------------------------------------------------------




Engineering, Procurement and Construction of the Sabine Pass LNG Liquefaction
Facility dated November 11, 2011, between Seller and Bechtel Oil, Gas and
Chemicals, Inc., the second (2nd) such train that becomes commercially operable,
as determined in accordance with Section 4.3.6, including those facilities
included in the Sabine Pass Facility that are necessary to enable Seller to
fulfill its obligations to Buyer from such LNG production train;
2.3.
Section 1.1 of the Agreement is further amended by the addition of the following
new definition:

Pre-commercial LNG:        as defined in Section 4.5.1;
2.4.
Section 1.1 of the Agreement is further amended by deleting in its entirety the
definition of "Scheduled Cargo Quantity", and the following definition is
inserted in lieu thereof:

Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8
or as provided pursuant to Section 4.5.2 or 4.5.3, as applicable;

2.5.
Each of Sections 4.3.2, 4.3.3, 4.3.4, and 4.3.5 of the Agreement is deleted in
its entirety, and in each such Section, the words "Intentionally omitted." are
inserted in lieu thereof.



2.6.
A new Section 4.5 is added to the Agreement as follows:

4.5    Early Cargoes
4.5.1
If and to the extent Seller determines, acting reasonably (taking into account
the uncertainty of producing and delivering any cargo prior to the Date of First
Commercial Delivery), that the Designated Train is capable of producing LNG
complying with the Specifications prior to the start of the First Contract Year
("Pre-commercial LNG"), then Seller shall offer to Buyer (a) the first two
hundred eighty-five thousand (285,000) MMBtu per Day of Pre-commercial LNG
produced by the Designated Train on any Day that is on or prior to the last Day
of the Final Window Period, and (b) the first five hundred thousand (500,000)
MMBtu per Day of Pre-commercial LNG produced by the Designated Train on any Day
that is after the last Day of the Final Window Period; provided


-2-

--------------------------------------------------------------------------------




that such Pre-commercial LNG is to be allocated and scheduled for delivery in
full cargo lots which shall be no less than three million one hundred thousand
(3,100,000) MMBtus and no greater than three million seven hundred fifty
thousand (3,750,000) MMBtus.
4.5.2
If Seller offers a Pre-commercial LNG cargo to Buyer and such offer indicates a
Delivery Window in respect of such Pre-commercial LNG cargo that is at least
sixty (60) Days from the date of such Seller's offer, then:

(a)
Buyer may reject such offer within five (5) Days after receipt of Seller's
offer, in which case (A) Buyer will pay to Seller in accordance with Section
10.2.5 an amount equal to USD two decimal forty-nine (USD 2.49) per MMBtu
multiplied by the quantity (in MMBtu) rejected by Buyer and (B) neither Buyer
nor Seller shall have any further liability to the other Party with respect to
such Pre-commercial LNG cargo; or

(b)
Buyer may accept such offer, in which case, Buyer shall purchase and take
(subject to Buyer's Cancellation Right), and Seller shall sell and make
available, such Pre-commercial LNG cargo during such Delivery Window and
otherwise in accordance with the terms of this Agreement (provided that (A) the
price to be paid by Buyer for such Pre-commercial LNG cargo, including in the
event Buyer exercises its Cancellation Right in respect of such cargo, shall be
as set forth in Section 4.5.4 and (B) the Scheduled Cargo Quantity for such
Pre-commercial LNG cargo shall be the quantity identified in Buyer's acceptance
of such offer subject to such quantity being no less than three million one
hundred thousand (3,100,000) MMBtus and no greater than three million seven
hundred fifty thousand (3,750,000) MMBtus).

4.5.3
If Buyer receives an offer for a Pre-commercial LNG cargo from Seller less than
sixty (60) Days prior to the proposed Delivery Window for such cargo, Buyer
shall use reasonable efforts (taking into account, among other things, the
availability of shipping capacity within Buyer's shipping fleet) to accept such
offer and shall, not later than five (5) Days after receipt of such Seller's
offer, provide Seller with notice as to whether Buyer is able, using such
reasonable efforts, to accept such offer. If Buyer accepts such offer, then
Buyer shall purchase and take (subject to Buyer's Cancellation Right), and
Seller shall sell and make available, such Pre-commercial LNG cargo during the
Delivery Window


-3-

--------------------------------------------------------------------------------




identified in Seller's offer and otherwise in accordance with the terms of this
Agreement (provided that (A) the price to be paid by Buyer for such
Pre-commercial LNG cargo, including in the event Buyer exercises its
Cancellation Right in respect of such cargo, shall be as set forth in Section
4.5.4 and (B) the Scheduled Cargo Quantity for such Pre-commercial LNG cargo
shall be the quantity identified in Buyer's acceptance of such offer subject to
such quantity being no less than three million one hundred thousand (3,100,000)
MMBtus and no greater than three million seven hundred fifty thousand
(3,750,000) MMBtus). If Buyer does not accept such offer, then neither Buyer nor
Seller shall have any further liability to the other Party with respect to such
Pre-commercial LNG cargo.
4.5.4
The price in respect of any Pre-commercial LNG cargo purchased by Buyer pursuant
to Section 4.5.2(b) or Section 4.5.3 shall be an amount in USD per MMBtu equal
to the sum of (i) one decimal fifteen (1.15) multiplied by HH, plus (ii) USD two
decimal forty-nine (USD 2.49). With respect to any Pre-commercial LNG cargo in
relation to which (A) Buyer has accepted the relevant offer pursuant to Section
4.5.2(b) or Section 4.5.3, and (B) Buyer has exercised its Cancellation Right
with respect to such Pre-commercial LNG cargo: (1) Buyer will pay to Seller in
accordance with Section 10.2.5 an amount equal to USD two decimal forty-nine
(USD 2.49) per MMBtu multiplied by the quantity identified in Seller's offer for
such Pre-commercial LNG cargo and (2) neither Buyer nor Seller shall have any
further liability to the other Party with respect to such Pre-commercial LNG
cargo.

4.5.5
Upon the occurrence of the Date of First Commercial Delivery, Seller shall no
longer be obligated to offer Pre-commercial LNG to Buyer. The provisions of
Section 9 shall not apply with respect to Pre-commercial LNG cargoes.

2.7.
Section 5.6.1 of the Agreement is deleted in its entirety, and the following
Section 5.6.1 is inserted in lieu thereof:



5.6.1
Buyer may cancel all or any portion of the Scheduled Cargo Quantity of any
cargo(es) scheduled in any ADP (or any Pre-commercial LNG cargo) ("Cancellation
Right") only if Buyer issues a notice of cancellation to Seller on or prior to
the Cancellation Deadline for the applicable cargoes.

2.8.
Section 9.3 of the Agreement is amended by deleting the words "per MMBtu".

2.9.
All provisions of the Agreement not specifically amended hereby shall remain in
full force and effect.


-4-

--------------------------------------------------------------------------------




3.
Miscellaneous

3.1.
Dispute Resolution; Immunity. The provisions of Section 21.1 (Dispute
Resolution) and Section 21.4 (Immunity) of the Agreement shall apply in this
Amendment as if incorporated herein mutatis mutandis on the basis that
references therein to the Agreement are to this Amendment.

3.2.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (United States of America) without regard
to principles of conflict of laws that would specify the use of other laws.

3.3.
Entire Agreement. The Agreement, as amended by this Amendment, constitutes the
entire agreement between the Parties and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter thereof.

3.4.
Amendments and Waiver. This Amendment may not be supplemented, amended, modified
or changed except by an instrument in writing signed by Seller and Buyer and
expressed to be a supplement, amendment, modification or change to the
Agreement. A Party shall not be deemed to have waived any right or remedy under
this Amendment by reason of such Party's failure to enforce such right or
remedy.

3.5.
Counterparts. This Amendment may be executed in two counterparts and each such
counterpart shall be deemed an original Amendment for all purposes, provided
that neither Party shall be bound to this Amendment unless and until both
Parties have executed a counterpart.


-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.




SELLER:
 
BUYER:


 
 
SABINE PASS LIQUEFACTION, LLC
 
GAS NATURAL APROVISIONAMIENTOS
 
 
SDG S.A.
 
 
 
/s/ H.D. Thames
 
/s/ José Ma. Egea Krauel
Name: H. Davis Thames
 
Name: José Ma. Egea Krauel
Title: Executive Vice President
 
Title: Managing Director of Energy Planning




-6-